Title: To James Madison from George Mathews Jr., 20 April 1806 (Abstract)
From: Mathews, George Jr.
To: Madison, James


                    § From George Mathews Jr. 20 April 1806, Washington, Mississippi Territory. “I received a commission, about the 1st of this month, appointing me a Judge for the Territory of Orleans. A few days since, I took the liberty of expressing my thanks to the President for the confidence reposed in me by Government, mentonng also my acceptance of the appointment. This I would have done sooner, but for my doubts, of possessing qualificatons to discharge the duties of so high a trust, with that reputation to myself, & justice to my Country, which its importance requires; yet as it may be difficult to find men, completely adequate in all respects to a wise and reputable fullfilment of the duties belonging to so important a judicial appointment, in an unhealthy Climate & with a moderate Salery, I have determined to accept it, & shall go immediately to N. Orleans, which, you will oblige me, by mentiong to the President.”
                